Citation Nr: 1205140	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an increased evaluation for thoracic scoliosis, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The RO should provide the Veteran with a new VA examination addressing the severity of his service-connected thoracic scoliosis.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although a VA examination was provided in April 2008 which addressed the severity of the Veteran's thoracic scoliosis, the clinical findings of that examination report are now almost four years old.  In addition, the most recent medical treatment records in the claims file are from January 2008.  To adjudicate the severity of the Veteran's thoracic scoliosis without more current clinical findings would be in error.  

In addition, review of the April 2008 VA examination reflects that it is unclear as to the Veteran's range of motion in his thoracic spine.  The April 2008 VA examiner stated that "[a]s the thoracic spine itself has no functional range of motion, the lumbar range of motion was measured."  The Veteran argues that this statement indicates that he had favorable ankylosis of the thoracic spine, and that therefore, he is entitled to an increased evaluation for his service-connected thoracic scoliosis.  However, the Board finds the April 2008 VA examiner's statement to be unclear as to whether the VA examiner meant that the Veteran had ankylosis in the thoracic spine or whether the VA examiner intended to say that the thoracic spine, as a general matter, has no range of motion.  Accordingly, the VA examiner should address this issue, and clarify whether the Veteran has ankylosis of the thoracic spine.

Accordingly, as there are no current treatment records in the claims file and the findings of the April 2008 VA examination may not reflect the current state of the Veteran's thoracic scoliosis, and because the April 2008 VA examination is unclear as to whether the Veteran has favorable ankylosis of the thoracic spine, a new examination is warranted to determine the current severity of the Veteran's service-connected thoracic scoliosis.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his thoracic scoliosis since January 2008.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's thoracic scoliosis which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must afford the Veteran a VA examination to determine the current severity of his service-connected thoracic scoliosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided, and the report prepared must be typed. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected thoracic scoliosis disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the thoracic spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected thoracic scoliosis.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected thoracic scoliosis.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's thoracic scoliosis.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The RO must consider application of 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, and 38 C.F.R. § 4.59.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


